       Case 19-12144-mdc           Doc 24    Filed 07/23/19 Entered 07/23/19 11:57:35      Desc Main
                                             Document     Page 1 of 1
                               UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re: Joseph Hodgson, III
       Endang T. Hodgson
       Bankruptcy No. 19-12144-mdc
       Adversary No.
       Chapter 7

To: HOWARD GERSHMAN
Gershman Law Offices, PC
610 York Road
Suite 200
Jenkintown, PA 19422

                                               Date: 7/23/19


                                     NOTICE OF INACCURATE FILING

                Re: Document in re: lease assumption dated April 17, 2018 re: 2018 Ford Fusion

The above pleading was filed in this office on 7/22/19 . Please be advised that the following document(s)
filed contains a deficiency as set forth below:


                ()         Debtor's name does not match case number listed
                ()         Debtor's name and/or case number (is) are missing.
                ()         Wrong PDF document attached
                (xx)       PDF document not legible
                ()         Notice of Motion/Objection
                ()         Electronic Signature missing
                ()         Other


In order for this matter to proceed, please submit the above noted correction within fourteen (14) days
from the date of this notice. All replies with appropriate corrections should be submitted to the e-mail
address of qc@paeb.uscourts.gov . Otherwise, the matter will be referred to the Court.


                                                                    Timothy B. McGrath
                                                                    Clerk


                                                                    By: C. Wagner
                                                                    Deputy Clerk


CM-ECF 14 day notice.frm
